Citation Nr: 1145135	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, to include as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to December 1969.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was scheduled to testify before the Board in a hearing at the RO in August 2007, but he failed without explanation to appear for the hearing and has not requested that his hearing be rescheduled.  

In August 2010, the case was remanded for further development-including a VA examination.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C is at least as likely as not related to service.

2.  The Veteran's depression is related to his hepatitis C.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Depression is proximately due to or is the result of service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for hepatitis C and depression.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Hepatitis-C 

The Veteran contends, in pertinent part, that his currently diagnosed hepatitis C was caused by either air-gun inoculations, a laceration of the nose, being stuck by needles while working as a medical corpsman, and/or unprotected sexual activity during service.  Although service treatment records (STRs) do not show treatment for any hepatitis during service, a February 1990 private treatment record notes that the Veteran had a notation of a remote "serum" hepatitis in 1971.  During that time he reportedly experienced jaundice, and was hospitalized for 10 days.  The physician indicated that it was questionable as to whether this was related to a dirty needle status-post intravenous drug use.  The Veteran has denied any intravenous drug use, and maintains his only risk factors are those noted above.  

The medical evidence of record confirms the Veteran currently has hepatitis C.  


In a letter dated in May 2004, the Veteran's treating physician indicated that the Veteran denied any significant risk factors for hepatitis-C transmission, and noted that his air-gun inoculations could possibly transmit hepatitis-C virus.  

A December 2010 VA examiner opined that if the Veteran's contentions that he sustained a cut to the bridge of his nose and/or was stuck by needles while working in the newborn nursery were verified, then his hepatitis-C infection would at least as likely as not be related to his service.

The Veteran was afforded another VA examination in July 2011, and the examiner opined that records located in the claims files were conflicting as to whether the Veteran was stuck by needles in the nursery, was cut in the nose, or had a history of intravenous drug use.  She opined that the Veteran's hepatitis C was less likely than not related to his service based upon these evidentiary conflicts.  The Board, however, assigns limited probative value to the July 2011 examiner's opinion, as it was not supported by competent rationale and merely pointed to the conflicting evidence of record.  

The Veteran is competent to report his experiences such as unprotected sexual activity, being stuck by needles, and being cut on the bridge of the nose.  Moreover, the Board finds the Veteran, and the lay statements, to be credible.  In addition, the December 2010 VA examiner found that if the Veteran's contentions were found to be true, his hepatitis C was at least as likely as not related to the Veteran's service.  Therefore, the Board concedes that the Veteran was exposed to hepatitis C virus while serving on active duty. 

In light of the Veteran's credible testimony and the medical evidence linking his hepatitis C to service, the Board concludes that the preponderance of the evidence supports the Veteran's claim. 

Depression

Relevant treatment records show treatment for the Veteran's depression during the early-2000s.  Later treatment records note no other cause than the hepatitis-C infection for the Veteran's depression.  Further, in a May 2005 letter a private physician opined that the Veteran's major depression is the result of interferon injections, and is a common side effect thereof.  He stated that the Veteran's "depression definitely arose from treatment" for his liver disability.  

The Veteran is now service connected for hepatitis C.  Given the above evidence, the Board finds that the Veteran's depression is related to his service-connected hepatitis C.  Accordingly, the Board concludes that service connection for depression is also warranted.  


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for depression is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


